Citation Nr: 1809616	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral knee stress fractures.

2. Entitlement to service connection for bilateral ankle disorders.

3. Entitlement to service connection for bilateral tibia stress fractures. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and her mother


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Appellant served as a member of the United States Air Force, with active duty service from March 17, 1999 through April 19, 1999.  

These issues arrive before the Board of Veterans' Appeals (Board) after an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In August 2017, the Appellant and her mother testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing held at the AOJ.  A transcript of this hearing has been reviewed and associated with the claims file on the Veterans Benefit Management System (VBMS).  The Appellant's entire claims file is co-located on the VBMS and Legacy Content Manager (LCM) databases. 

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Appellant's claims must be remanded for additional development before the Board is able to make a determination on the merits.  

In December 2009, the Appellant submitted her initial entitlement claim for bilateral knee injuries.  In January 2011, the AOJ denied the three claims listed on the title page.  In June 2011, the Appellant submitted her request to reopen previously denied claims.  In essence, the Appellant seeks entitlement to service connection for the residuals of bilateral tibia fractures that occurred during U.S. Air Force service in 1999.   

Generally, establishing service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Also, for any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted, it shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  
However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With regard to the second element of a service connection claim, an in-service incurrence, the Appellant's entitlement claim for bilateral tibia stress fractures has a definitive foundation.  In April 1999, Captain Miller penned a summary for the Appellant's in-service bilateral tibia stress fractures.  Therein, the Officer noted that, "the medical condition of stress fractures bilateral tibias interfering with training is clearly disqua1ifyng IAW AFI 48-123 was not present at the time of the medical history intake and physical examination."  The Officer indicated that the Appellant complained of pain during the second week of basic training; the pain arrived gradually with no injury and/or trauma.  The Officer also noted that, "scan results per orthopedic provider showed Grade II stress fractures at the proximal tibias as well as stress changes at the MFC and bilateral calcaneus bones."  

With regard to the remaining two, requisite elements of a service connection claim, additional development is required from the AOJ.

The Board is cognizant of the fact that several different VA examination reports have been provided for some portion of the Appellant's claims.  In July 1999, an incomplete report was provided, regarding the knee and tibia claims, because necessary and relevant studies had not been performed.  In August 2010, the VA provider delivered a report without reviewing the Appellant's claims file.  In October 2010, the VA provider issued a terse report, devoid of reasons and bases for the one-paragraph opinion.  

To date, the closest example of an adequate examination report was received in August 2017.  Therein, DAT, a private chiropractor, commented that, "to my knowledge the stress fractures the Vet sustained have not been recovered."  Within the examination report, DAT did not offer range of motion results, because the right knee was to be treated with acupuncture for femoral pain syndrome.  When asked whether the Appellant has or had a meniscal condition, DAT replied, "not to my knowledge."  DAT concluded her report with a one-page typed summary statement.  Therein, DAT summarized with, "(i)n my experience as a Licensed Chiropractor, Chiropractic Acupuncturist, Registered Nurse and in the medical literature, it is more likely than not, (the Appellant's) medical conditions of Bilateral Knee Stress Fractures; Bilateral Ankle Problems; Bilateral Tibia Stress Fractures was incurred and aggravated during her military service."  Since DAT did not review the Appellant's claims file, she did not see the left knee meniscal surgery in November 2009, it appears that DAT's opinion may not be based on an adequate review of the Veteran's medical history...  
In February 2017, VA received the Appellant's treatment records from the Dallas, TX VAMC.  Therein, on several occasions, Dr. Aziz made unsupported observations about the Appellant's knee and ankle pain, attributing the pain to in-service injuries in 1999.   Also found within these records, the Appellant reported to Dr. Schorer an orthoscopic knee surgery in the early 2000's.

The Board concludes that none of the available provider opinions received thus far are adequate to address the Appellant's direct and secondary service-connection claims.   When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the provider opinions are not adequate to address the direct and secondary service-connection claims raised by the Appellant. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also contact the Appellant, and, with her assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers that have treated her for knee, tibia and ankle conditions.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

If the AOJ's attempts to obtain any outstanding records results in a finding that such records are unavailable, the Appellant should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After any additional records are associated with the claims file, the AOJ should schedule the Appellant for new VA orthopedic examination(s).  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Appellant, and the examination results, the examiner is requested to opine on whether the Appellant currently maintains diagnoses for her knees, tibias and/or ankles.  If so, the Board requests an opinion as to the following questions:

(a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that any bilateral knee condition had its clinical onset during military service, or is otherwise related to his active duty service?

(b) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the any bilateral tibia condition had its clinical onset during military service, or is otherwise related to his active duty service?

(c) Is it at least as likely as not (i.e. a 50 percent probability or greater) that any bilateral ankle condition had its clinical onset during military service, or is otherwise related to his active duty service?
   
(d)  If the Appellant has a current tibia disability that is etiologically related to her 1999 bilateral tibia fractures, is it at least as likely as not that any bilateral knee condition was caused or aggravated by same?

(e)  If the Appellant has a current tibia disability that is etiologically related to her 1999 bilateral tibia fractures, is it at least as likely as not that any bilateral ankle condition was caused or aggravated by same?

(f) If the Appellant has a current tibia disability that is etiologically related to the 1999 fractures, and aggravation has occurred to another condition, can the degree of aggravation be identified using a baseline? 
   
Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic a permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.   If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Appellant had, above and beyond that she had prior to the aggravation.  

It should be noted that the Appellant is considered competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Appellant the examiner should provide a fully reasoned explanation.

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Appellant's statements regarding the onset of her symptoms.

3. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Appellant and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




